Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT PART I PARTIES TO AGREEMENT Section 1.01 - Parties:This Amended and Restated Employment Agreement (hereinafter referred to as the “Agreement”) is entered into by and between Farmers & Merchants Bank of Central California, a California banking corporation (the “Bank”) and Farmers & Merchants Bancorp, a Delaware corporation (the “Company”) (hereinafter collectively referred to as “Employer”) and Kent A. Steinwert (hereinafter referred to as “Employee”).Employer and Employee are sometimes collectively referred to hereinafter as the “Parties” and individually as a “Party”. PART II EMPLOYMENT Section 2.01 - Employment:Employer hereby employs Employee and Employee hereby accepts employment with Employer in accordance with the terms and conditions set forth herein. Section 2.02 - Term of Employment:This Agreement shall terminate on March 31, 2012 if either party shall have given the other no less than sixty (60) days advance notice of such termination in accordance with Section 11.01.Notwithstanding the foregoing, this Agreement may be terminated pursuant to Part VII of this Agreement.If the Agreement is not terminated pursuant to Part VII of this Agreement or pursuant to the first sentence of this Section 2.02, at the conclusion of the initial thirty-six (36) month term, this Agreement shall renew automatically for an additional two year term and for successive additional two years terms thereafter, unless a Party furnishes notice of such Party’s intention not to renew by no later than sixty (60) days prior to the expiration date of the current term of this Agreement, any such notice to be given in accordance with Section If Employer elects to not renew this Agreement, prior to the expiration of any current term, Employee shall be paid all accrued salary, vacation and reimbursement expenses for which expense reports have been provided to Employer in accordance with Employer’s policies and this Agreement or which are provided to Employer prior to the Separation Date (defined below) in accordance with Employer’s policies and this Agreement.In addition to the foregoing amounts, if Employer elects to not renew this Agreement in accordance with this section, and subject to Employee’s continued employment through, and termination of employment on, the expiration of the then current term of this Agreement (which shall be the Separation Date), the Employee will be entitled to receipt of severance payments as set forth herein: 1. Employee shall be entitled to a sum equivalent to Twenty Four (24) times the highest monthly base salary which the Employee has earned during Employee’s employment with Employer (hereinafter referred to as the “Section 2.02 Severance Payment”).The Section 2.02 Severance Payment shall be paid in a lump sum.Payment of such amount will be made on the 15th day of the first calendar month following Employee’s Separation Date. 1 2. In addition, Employer shall pay to Employee a performance bonus in an amount equal to the average of the Employee’s annual discretionary incentive bonus for the previous two years, prorated for the number of months between the Separation Date and the end of the Employer’s last fiscal year.The performance bonus shall be paid in a lump sum.Payment of such amount will be made on the 15th day of the first calendar month following Employee’s Separation Date. 3. In addition, Employee will also be entitled to payment of all vested awards of benefit plans and incentive programs in which Employee is then vested in accordance with the terms of those plans.Any such payment or distribution from a nonqualified deferred compensation plan shall be governed by the terms of such plan relating to the timing of distributions. PART III DUTIES OF EMPLOYEE Section 3.01 - General Duties:During the term of this Agreement, Employee shall be employed as President and Chief Executive Officer of the Bank and Company, under the direction of the Bank’s and Company’s Boards of Directors and shall perform and discharge well and faithfully the duties that may be assigned to Employee from time to time thereafter by the Bank’s and Company’s Boards of Directors in connection with the conduct of Employer’s business.Employee shall report to such Boards of Directors and shall have the powers and duties customarily associated with the office of chief executive officer.During the term of this Agreement, the Company and the Bank shall use their best efforts to cause Employee to be elected to their respective Boards of Directors. Section 3.02 - Outside Activities:Employee agrees that, while employed by Employer, Employee will refrain from any outside activities or activities which actually or potentially are in direct conflict with the essential enterprise-related interest of Employer that would cause a material and substantial disruption of Employer’s operations or would be in direct competition with Employer or assist competitors of Employer.Notwithstanding, the foregoing, it shall not be a violation of this Agreement for Employee (A) to serve on corporate, civic or charitable boards or committees, (B) deliver lectures or fulfill speaking engagements and (C) manage personal investments, so long as such activities do not significantly interfere with the performance of Employee’s responsibilities as an employee of the Company and the Bank. PART IV COMPENSATION Section 4.01 - Salary:Employee shall be paid an annual base salary of no less than $695,016 per year.This base salary shall be paid to Employee in such intervals and at such times as other salaried executives of Employer are paid.Employee will be considered for salary increases at the times that other salaried executives of Employer are adjusted, and the base salary under the contract will be adjusted accordingly. 2 Section 4.02 - Incentive Programs:Employee shall be eligible for an annual discretionary incentive bonus.The amount of the bonus shall be determined by the Bank’s Board of Directors annually by January 31st of each year and shall be paid no later than February 15th of each year.Employee shall be entitled to participate in “Farmers & Merchants Bank of Central California 2005 Deferred Bonus Plan”,“Farmers & Merchants Bank of CentralCalifornia Executive Retention Plan”, “Farmers & Merchants Bank of Central California Split Dollar Life Insurance Plan”, “Farmers & Merchants Bank of Central California Executive Indexed Retirement Agreement” and “Farmers & Merchants Bank of Central California Deferred Compensation Plan”, the terms and conditions of which are set forth in separate agreements so titled and the contents of which are incorporated herein by this reference as though set forth in their entirety. PART V BENEFITS Section 5.01 - Benefits:Employee shall be entitled to participate in whatever vacation, medical, dental, pension, sick leave, 401(k), profit sharing, disability insurance or other plans of general application or other benefits which are in effect as to any other executive officer of Employer or as may be in effect from time to time as to any executive officer of Employer, in accordance with the rules established for individual participation in any such plan. Section 5.02 - Company Automobile/Automobile Allowance:Employer shall provide Employee with either an automobile for business and incidental personal use or an automobile allowance as per Bank policy. Section 5.03 - Membership Fees:Employer shall reimburse Employee for all appropriate and reasonable expenses incurred in performing Employee’s duties, including providing and paying for the dues and fees of membership in local service and civic clubs and/or organizations as Employer deems appropriate and necessary for enhancement of its presence within the local business community.In order to be eligible for reimbursement of these expenses, Employee will provide Employer with receipts and documented evidence as is required by Federal and State laws and regulations. Section 5.04 - Directors and Officers Liability Insurance Coverage:Employer shall provide directors and officers liability insurance coverage for the protection of Employee on terms and conditions no less favorable to Employee than are in effect on the date that this Agreement shall become effective.
